Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of *789guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Bleakley, 69 NY2d 490, 495 [1987]).
The defendant’s remaining contention is without merit. Fisher, J.P., Angiolillo, Lott and Sgroi, JJ., concur.